DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: module in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means in claim 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 recites a method comprising. The limitation of generating a virtual reality environment for simulating a nanotechnology fabrication line, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “virtual reality environment,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “virtual reality environment” language, “generating” in the context of this claim encompasses the user mentally simulating a nanotechnology fabrication line. Similarly, the limitations of: providing and assessing are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “providing” in the context of this claim encompasses a user verbally providing tasks for another user. The same interpretation is applied to the remaining steps in claim 13.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – virtual reality environment. The virtual reality 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2018/0165388 A1 to Liu et al. (hereinafter “Liu”) in view of US Publication No. 2002/0130844 A1 to Natoli (hereinafter “Natoli”).

Liu discloses an apparatus (Abstract), comprising:
a simulation module configured to generate a virtual environment for simulating a nanotechnology fabrication line (paragraphs [0025], [0043]-[0046] – simulation module generates virtual nanotechnology fabrication line);
a task module configured to provide one or more tasks associated with
nanotechnology fabrication for a user to complete during the simulation within the virtual environment (paragraphs [0020]-[0022] – designer may provide and adjust workable ranges for simulator); and
an assessment module configured to assess the user’s performance while
completing the one or more tasks during the simulation within the virtual environment (paragraphs [0023]-[0025] – simulation is executed and results are checked to modify further tasks during the simulation environment).
Liu lacks specifically disclosing, however, Natoli discloses a virtual reality environment (paragraphs [0066], [0069], [0136] – virtual reality environment may be 

Concerning claims 2 and 14, Liu discloses wherein the virtual environment comprises one or more rooms for simulating different parts of a nanotechnology fabrication line, each room configured for the user to perform one or more tasks specific for the part of the nanotechnology fabrication line that the room simulates (paragraphs [0043]-[0045], [0047] – based on the device, a different image/module (i.e., room) will be generated and the user will perform one or more tasks based on the device).  Liu lacks specifically disclosing, however, Natoli discloses a virtual reality environment (paragraphs [0066], [0069], [0136] – virtual reality environment may be applied to various systems, including nanotechnology based implementations).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the VR environment as disclosed by Natoli in the fabrication simulation of Liu in order to provide a more interesting learning environment for users, thereby increasing user engagement.

Concerning claims 3 and 15, Liu discloses wherein a room of the one or more rooms comprises a photolithography room for simulating one or more photolithography tasks associated with the nanotechnology fabrication line (paragraph [0047] – different 

Concerning claims 4 and 16, Liu discloses wherein a room of the one or more rooms comprises a measurement room for simulating one or more measurement tasks associated with the nanotechnology fabrication line (paragraphs [0043]-[0045], [0047] – based on the device, a different image/module (i.e., room) will be generated and the user will perform one or more measurement tasks based on the device).

Concerning claims 5 and 17, Liu discloses wherein a room of the one or more rooms comprises an etching room for simulating one or more etching tasks associated with the nanotechnology fabrication line (paragraph [0047] – different programs are executed for simulating different nanotechnology tasks including etching).

Concerning claims 6 and 18, Liu discloses wherein a room of the one or more rooms comprises a thin film composition room for simulating one or more thin film composition tasks associated with the nanotechnology fabrication line (paragraph [0047] – different programs are executed for simulating different nanotechnology tasks including film composition).

Concerning claims 7 and 19, Liu discloses wherein the one or more rooms are accessible in a predefined order that corresponds to the nanotechnology fabrication line such that access to a subsequent room is prevented until the user completes one or 

Concerning claim 8, Liu lacks specifically disclosing, however, Natoli discloses a virtual reality environment (paragraphs [0066], [0069], [0136] – virtual reality environment may be applied to various systems, including nanotechnology based implementations), wherein each of the one or more rooms comprises one or more virtual tools that the user can use to complete the one or more tasks for each room (paragraphs [0078]-[0080] – different VR tools are provided to user).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the VR environment as disclosed by Natoli in the fabrication simulation of Liu in order to provide a more interesting learning environment for users, thereby increasing user engagement.

Concerning claim 9, Liu lacks specifically disclosing, however, Natoli discloses wherein the assessment module is configured to reward the user with points associated with correctly performing one or more steps towards completion of one or more tasks (paragraph [0093] – games generate points for a user in a VR environment).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the VR environment as disclosed by Natoli in the fabrication simulation of Liu in order to provide a more interesting learning environment for users, thereby increasing user engagement.

Concerning claim 10, Liu lacks specifically disclosing, however, Natoli discloses wherein the virtual reality environment is configured to host a plurality of users that collaboratively work together to complete the one or tasks during the simulation within the virtual reality environment (paragraph [0093]- games require users to work together).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the VR environment as disclosed by Natoli in the fabrication simulation of Liu in order to provide a more interesting learning environment for users, thereby increasing user engagement.

Concerning claim 11, Liu lacks specifically disclosing, however, Natoli discloses wherein the virtual reality environment is hosted on a device located on a vehicle such that users access the virtual reality environment over a communication network using a remote client device (paragraph [0081] – VR is hosted on a device communicating over a network).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the VR environment as disclosed by Natoli in the fabrication simulation of Liu in order to provide a more interesting learning environment for users, thereby increasing user engagement.

Concerning claim 12, Liu lacks specifically disclosing, however, Natoli discloses wherein the user moves around the virtual reality environment by teleporting to different points of interest using different controls for the virtual reality environment without 

Concerning claims 13 and 20, see the rejection of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715